DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sakakibara et al. (20060279007) in view of Andron et al. (2404679).
Regarding claim 1, Sakakibara discloses a backflow preventer module, comprising: an inlet (2) and an outlet (6) and a passageway extending between the inlet and the outlet (Fig. 1), the passageway defining a flow path through the backflow preventer module; a thermal mass flow meter (4; par. 0093), the thermal mass flow meter located between the inlet and the outlet along the flow path, wherein the thermal mass flow meter is configured to communicate a first signal based on a flow rate of a fluid along the flow path (par. 0044); and a valve (5) located between the inlet and the outlet along the flow path.
Sakakibara DIFFERS in that it does not disclose a housing and the valve is a check valve. Attention, however, is directed to the Andron reference, which discloses a housing (11) and a check valve (68).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the Sakakibara reference in view of the teachings of the Andron reference by employing a housing and check valve for the purpose of protecting the components and preventing backflow of liquid.
Regarding claim 2, the modified Sakakibara discloses the claimed invention except for a second check valve located between the inlet and the outlet along the flow path and configured to prevent a flow of fluid in the direction from the outlet to the inlet. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to employ additional check valves as needed to prevent backflow, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. St. Regis Paper Co. v. Bemis Co., 193 USPQ 8. Please note that in the instant application, par. 0005 and 0016, applicant has not disclosed any criticality for the claimed limitations.
Regarding claim 3, the thermal mass flow meter is further capable of communicating a second signal based on a measured temperature of the fluid (par. 0043 and 0044 of Sakakibara). 
Claims 4-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sakakibara et al. in view of Andron et al. as applied to claim 1 above, and further in view of Black et al. (20030121937).
Regarding claim 4, the thermal mass flow meter comprises a heater (par. 0042 of Sakakibara).
The modified Sakakibara DIFFERS in that it does not disclose a temperature sensor located at a distance from the heater toward the inlet or the outlet. Attention, however, is directed to the Black reference, which discloses a temperature sensor (270) for measuring the temperature of a liquid in a passageway.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to further modify the modified Sakakibara reference in view of the teachings of the Black reference by positioning a temperature sensor at a distance from the heater toward the inlet or the outlet for the purpose of measuring the temperature of the liquid in the passageway.
Regarding claim 5, the modified Sakakibara discloses the claimed invention except for a second temperature sensor located at the distance from the heater toward the other of the inlet or the outlet. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to employ additional temperature sensors as needed to measure the temperature of the liquid, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. St. Regis Paper Co. v. Bemis Co., 193 USPQ 8. Please note that in the instant application, par. 0008 and 0016, applicant has not disclosed any criticality for the claimed limitations.
Regarding claim 6, the thermal mass flow meter is capable of generating the first signal based on a measured amount of heat transferred from the heater to the temperature sensor (par. 0043-0044 of Sakakibara).
Regarding claim 7, the first signal is a voltage or current value of the measured amount of heat transferred or a flow rate value determined by the thermal mass flow meter based on the measured amount of heat transferred (par. 0043-0044 of Sakakibara).
Regarding claim 8, the temperature sensor comprises a thermocouple, a thermopile, or thermistor (par. 0042 of Sakakibara).
Claims 9-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kameyama (20020060226) in view of Sakakibara et al. (20060279007) and Andron et al. (2404679).
Regarding claim 9, Kameyama discloses a carbonated water dispenser, comprising: a carbonator (8) comprising a water inlet and a carbonated water outlet (Fig. 7); a nozzle (19) fluidically coupled to the carbonated water outlet; a shut-off valve (11) fluidically coupled between the carbonated water outlet and the nozzle, the shut-off valve configured to receive a first control signal to configure the shut-off valve in an open position and configured to receive a second control signal to configure the shut-off valve in a closed position (par. 0157), wherein the shut-off valve is configured to allow carbonated water to flow from the carbonated water outlet to the nozzle in the open position and prevent the carbonated water from flowing from the carbonated water outlet to the nozzle in the closed position (par. 0157); and a controller is further electrically coupled to the shut-off valve and configured to communicate a control signal (par. 0157 and 0186).
Kameyama DIFFERS in that it does not disclose a backflow preventer module fluidically coupled to the water inlet, the backflow preventer comprising a check valve and a thermal mass flow meter, and a controller electrically coupled to the backflow preventer module. 
In regard to the thermal mass flow meter, attention is directed to the Sakakibara reference, which discloses a backflow preventer module fluidically coupled to a water inlet (2), the backflow preventer comprising a valve (5) and a thermal mass flow meter configured to communicate a first signal based on a measured amount of heat transferred from a heater to a temperature sensor by a flow of a fluid through the backflow preventer module (par. 0043-0044), and a controller electrically coupled to the backflow preventer module and configured to receive the first signal and detect a backflow condition based on the first signal (par. 0044). Sakakibara teaches that this a well-known type of mass flow meter that one of ordinary skill in the art may have chosen for controlling mass flow (par. 0042-0043).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the Kameyama reference in view of the teachings of the Sakakibara reference by employing a valve, thermal mass flow meter and temperature sensor because it is one of a number of well-known mass flow control methods that one of ordinary skill in the art could have chosen and would have been expected to perform equally well as taught by Sakakibara.
In regard to the check valve, attention is directed to the Andron reference, which discloses a check valve (68).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to further modify the modified Kameyama  reference in view of the teachings of the Andron reference by employing a check valve for the purpose of preventing backflow of liquid.
Regarding claim 10, the controller is capable of detecting the backflow condition upon determining that the first control signal is indicative of the fluid through the backflow preventer module is in a direction away from the water inlet (0042-0044 of Sakakibara).
Regarding claim 11, the controller is capable of detecting the backflow condition upon determining that the first control signal is indicative of the fluid through the backflow preventer module is at a temperature below a threshold temperature (par. 0042-0044 of Sakakibara).
Regarding claim 12, the controller is capable of detecting the backflow condition upon detecting a threshold number of bubbles or a threshold amount of gas within a given period of time (see abstract of Sakakibara).
Regarding claim 13, the carbonator further comprises a carbon dioxide inlet (Fig. 7 of Kameyama; Fig. 1 of Sakakibara; 15 of Andron). The modified Kameyama discloses the claimed invention except for a second backflow preventer module as claimed. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to employ additional backflow preventers as needed to prevent the backflow of liquid, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. St. Regis Paper Co. v. Bemis Co., 193 USPQ 8. Please note that in the instant application, par. 0016, applicant has not disclosed any criticality for the claimed limitations.
Regarding claim 14, the first signal is a voltage or current value of the measured amount of heat transferred or a flow rate, temperature, or bubble value determined by the thermal mass flow meter based on the measured amount of heat transferred (abstract and par. 0042-0044 of Sakakibara).
Regarding claim 15, the temperature sensor comprises a thermocouple, a thermopile, or thermistor (par. 0042 of Sakakibara).
Claims 16-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wing et al. (20170088410) in view of Sakakibara et al. (20060279007).
Regarding claim 16, Wing discloses a mixing valve system, comprising: a first fluid inlet (A1) adapted to receive a first fluid flow; a first proportional control valve (A) fluidically coupled to the first fluid inlet and adapted to dynamically adjust an amount or flow rate of the first fluid flow provided from the first proportional control valve based on a first control signal; a second fluid inlet (B1) adapted to receive a second fluid flow; a second proportional control valve (B) fluidically coupled to the second fluid inlet and adapted to dynamically adjust an amount or flow rate of the second fluid flow provided from the second proportional control valve based on a second control signal; a nozzle (30) fluidically coupled to the first and second proportional control valves and adapted to dispense a combined fluid flow comprising the first fluid flow provided from the first proportional control valve and the second fluid flow provided from the second proportional control valve; and a controller (36) electrically coupled to the first and second proportional control valves, wherein the controller is configured to generate the first and second control signals based on the first feedback signal (par. 0143-0146 and 0150).
Wing DIFFERS in that it does not disclose a thermal mass flow meter. Attention, however, is directed to the Sakakibara reference, which discloses a thermal mass flow meter configured to communicate a first feedback signal based on a measured parameter (par. 0042-0043).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the Wing reference in view of the teachings of the Sakakibara reference by employing a thermal mass flow meter because it is a well-known method for monitoring and controlling the mass flow of liquid in a beverage dispenser.
Regarding claim 17, the measured parameter is a temperature or flow rate of the first fluid flow, the second fluid flow, or the combined fluid flow (par. 0042-0044 of Sakakibara).  
Regarding claim 18, the measured parameter is a temperature of the combined fluid flow (par. 0042-0044 of Sakakibara; par. 0049 of Wing).  
Regarding claim 19, the thermal mass flow meter is configured to communicate the first feedback signal based on the measured parameter of the first fluid flow (par. 0049-0050 of Wing). The modified Wing discloses the claimed invention except for a second thermal mass flow meter as claimed. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to employ additional thermal mass flow meters as needed to monitor and control the flow of liquid, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. St. Regis Paper Co. v. Bemis Co., 193 USPQ 8. Please note that in the instant application, par. 0016, applicant has not disclosed any criticality for the claimed limitations.
Regarding claim 20, the valve further comprising: a manifold (96 of Wing) fluidically coupled to the first and second proportional control valves to receive the first and second fluid flows, the manifold further fluidically coupled to the nozzle to supply the combined fluid flow (Fig. 12 of Wing).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DONNELL ALAN LONG whose telephone number is (571)270-5610. The examiner can normally be reached Mon - Fri 8AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PAUL DURAND can be reached on 571-272-4459. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DONNELL A LONG/Primary Examiner, Art Unit 3754